           Case 2:19-cr-00036-JAK Document 166 Filed 09/01/21 Page 1 of 2 Page ID #:937
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                       CRIMINAL MINUTES - TRIAL


   Case No.         LA CR19-00036 JAK-1                                                                  Date        September 1, 2021

   Present: The Honorable        John A. Kronstadt, United States District Judge

   Interpreter


                                                            Terri Hourigan (AM)                                 Cameron Schroeder
                   T. Jackson                               Lisa Gonzalez (PM)                                   Adam Alexander
                 Deputy Clerk                           Court Reporter/Recorder                                Assistant U.S. Attorney




                 U.S.A. v. Defendant(s):                 Present Cust. Bond               Attorneys for Defendants:          Present App. Ret.

1) Matthew Gatrel                                            X              X        Adam Olin, DFPD                            X         X

                                                                                     Craig Harbaugh, DFPD                       X         X

           Day COURT TRIAL                                  4th    Day JURY TRIAL                                   Death Penalty Phase

           One day trial;         Begun (1st day);      X     Held & continued;              Completed by jury verdict/submitted to court.

           The Jury is impaneled and sworn.

           Opening statements made
           b
    X      Witnesses called, sworn and testified.

    X      Exhibits identified                               X     Exhibits admitted

           Government rests.                          Defendant(s)                                                                          rest.

           Motion for mistrial by                                           is            granted               denied              submitted

                   Motion for judgment of acquittal (FRCrP 29)              is            granted               denied              submitted

           Closing arguments made                  Court instructs jury                       Bailiff sworn

           Clerk reviewed admitted         exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

           Alternates excused                      Jury retires to deliberate                 Jury resumes deliberations

           Finding by Court as follows:                                            Jury Verdict as follows:

   Dft #                 Guilty on count(s)                                        Not Guilty on count(s)

           Jury polled                                            Polling waived

           Filed Witness & Exhibit lists                 Filed Jury notes            Filed Jury Instructions              Filed Jury Verdict

           Dft #            Referred to Probation Office for Investigation & Report and continued to                            for sentencing.

           Dft #            remanded to custody.            Remand/Release#                  issd.          Dft #        released from custody.



CR-78 (10/08)                                            CRIMINAL MINUTES - TRIAL                                                        Page 1 of 2
          Case 2:19-cr-00036-JAK Document 166 Filed 09/01/21 Page 2 of 2 Page ID #:938
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                                 CRIMINAL MINUTES - TRIAL


          Bond exonerated as to Dft #

    X     Case continued to    September 2, 2021 at 11:15 a.m.   for further trial.
          Other:
                                                                                                        05   :   18
                                                                        Initials of Deputy Clerk   TJ




CR-78 (10/08)                                      CRIMINAL MINUTES - TRIAL                                       Page 2 of 2
